Citation Nr: 0433991	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  98-00 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to service connection for fatigue, rash over 
the face and hands, joint pain, and respiratory symptoms, 
including consideration as claimed undiagnosed illnesses 
secondary to Persian Gulf War military service.

2.  Entitlement to an increased rating for the residuals of a 
shell fragment wound to the chest wall, Muscle Group II, 
currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating, in excess of 10 
percent, for service-connected tinnitus, to include 
entitlement to separate evaluations for each ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968, from November 1968 to December 1970, and from November 
1990 to June 1991.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).  

In March 2002, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, and developed a 
disorder manifested by fatigue; skin rash; joint pain, 
diagnosed as fibromyalgia; and respiratory symptoms, due to 
an undiagnosed illness related to service in Southwest Asia.

3.  The veteran's service-connected residuals of a shell 
fragment wound to the chest wall, Muscle Group II, are 
manifested by:  a well healed one centimeter scar, two 
retained metallic fragments of approximately three 
millimeters each, and complaints of pain and discomfort.  

4. The service-connected residuals of a shell fragment wound 
to the chest wall, Muscle Group II, approximates a disability 
which is moderate, and not in excess thereof.  

5.  The veteran is receiving the maximum schedular evaluation 
for tinnitus.


CONCLUSIONS OF LAW

1.  A disorder manifested by undiagnosed illness 
characterized by fatigue; skin rash; joint pain, diagnosed as 
fibromyalgia; and respiratory symptoms, was incurred in 
service. 38 U.S.C.A. §§ 1110, 1117 (West 2002).

2.  The criteria for the assignment of a rating in excess of 
20 percent for residuals of shell fragment wound to the chest 
wall, Muscle Group II, have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.55, 4.56, 4.73; Diagnostic Code 5302 (2004).

3.  An increased rating, in excess of 10 percent, for 
tinnitus, to include separate evaluation for each ear, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R § 4.87, 
Diagnostic Code 6260 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In the present case, RO did provided the 
veteran the required notice with respect to the issues 
involving service connection and an increased rating for his 
service-connected shell fragment wound of the chest a letter 
dated July 2003.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim and obtained several VA 
examinations.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service connection for Multiple Symptoms claimed as 
undiagnosed illnesses secondary to Persian Gulf War military 
service

The veteran claims entitlement to service connection for 
several disorders which he believes are undiagnosed illnesses 
resulting from his Persian Gulf War military service.  
Specifically he claims entitlement to service connection for 
fatigue, rash over the face and hands, joint pain, and 
respiratory symptoms.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  This 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms.

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002. See 68 Fed. Reg. 34539-543 (June 10, 2003). 
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic 
multisymptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539- 
543 (June 10, 2003).  It was provided, however, in new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multisymptom illness."

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War. 38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations. 38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and any diagnosed illness that the Secretary determines. 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3). A disability is 
considered chronic if it has existed for six months or more, 
even if exhibiting intermittent episodes of improvement and 
worsening throughout that six-month period.  38 C.F.R. § 
3.317(a)(4).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

The veteran claims that he has developed fatigue, a rash over 
the face and hands, joint pain, and respiratory symptoms, as 
a result of an undiagnosed illness resulting from his Persian 
Gulf War military service.  Discharge papers, DD 214, reveal 
that the veteran had active military service from November 
1990 to June 1991.  Specifically he served in the Southwest 
Asia Theater of Operations from January to May 1991 as 
defined by 38 C.F.R. § 3.317(d)(2).

On an undated VA Persian Gulf Registry examination medical 
history the veteran reported: muscle and joint pain, having a 
recurring rash, and  being tired and sleepy all of the time.  

With respect to the veteran's claims of developing a skin 
rash, an October 1994 VA treatment record shows that the 
veteran was evaluated for having a rash on his face the 
diagnosis was "? Tinea corporis on face."  VA medical 
treatment records dated in February, June and December 1996 
reveal that the veteran sought treatment for a rash on his 
face.  In November 1997 a VA dermatology examination of the 
veteran was conducted.  He reported having developed a 
recurring rash of the face and hand, especially during the 
summertime.  There were no visible lesions at the time of the 
examination and the diagnosis was "likely has 
photosensitivity dermatitis of face and hands."  However, an 
August 2000 VA treatment note reveals that the veteran again 
had complaints of facial edema and rash.  Another August 2000 
VA treatment record indicated that an allergic etiology was 
suspected for the veteran's facial rash.  However, latex 
allergy screening was conducted in February 2001 with 
negative results.  

With respect to the veteran's complaints of muscle and joint 
pain a February 2001 VA treatment record reveals that the 
veteran continued to have complaints of multiple joint pain 
and specifically indicated that he had been diagnosed with 
fibromyalgia.  In November 1997 a VA Compensation and Pension  
examination was conducted with respect to the veteran's 
complaints of fatigue.  He reported feeling constantly tired 
and weak and drained of energy.  Physical, neurological, and 
laboratory examination was essentially normal and the 
examining physician's diagnosis was "fatigue of uncertain 
origin:  symptomatology and findings not compatible with 
diagnosis of chronic fatigue syndrome."  

The November 1997 VA examination also evaluated the veteran's 
complaints of respiratory symptoms.  The veteran reported 
having shortness of breath which was aggravated by exposure 
to smoke, fumes, and perfume.  He reported that his shortness 
of breath was being treated with inhaler medication.  On 
physical examination the lungs were clear to percussion and 
auscultation and pulmonary function testing revealed normal 
results.  However, a chest x-ray was suggestive of minimal 
chronic obstructive pulmonary disease (COPD).  An August 2000 
VA treatment record reveals that the veteran had a diagnosis 
of chronic bronchitis of unknown etiology and that he was 
being treated with prescription inhalers.  Review of the 
medical evidence of record reveals that the veteran is a life 
long non-smoker.  His respiratory symptoms have been 
variously diagnosed as COPD or bronchitis and there has been 
no etiology identified as causing the onset of the 
respiratory symptoms.  

The Board finds that service connection is warranted for 
undiagnosed illness characterized by fatigue, skin rash, 
joints pain diagnosed as fibromyalgia, and respiratory 
symptoms.  The veteran maintains that he developed these 
problems as a result of his service.  

There is ample medical evidence of record showing objective 
evidence of the signs and symptoms which the veteran 
complains of.  First, the veteran has a medical diagnosis of 
fibromyalgia which is a specifically mentioned medically 
unexplained chronic multisymptom illness and thus a 
qualifying chronic disability within the meaning of  
38 C.F.R. § 3.317 (A)(2).  As such service connection is 
warranted for the veteran's complaints of joint pain and 
fatigue on this basis.  

Second, the medical evidence of record also shows that the 
veteran's has at various times sought treatment for a 
recurring rash of the face.  While various diagnoses  have 
been suspected such as tinea corporis on face and 
photosensitivity dermatitis, none of these diagnosis has been 
confirmed.  Moreover, when an allergic etiology of the rash 
was suspected no causative allergy was identified.  The 
veteran has objective evidence of signs or symptoms involving 
the skin with no causative etiology identified.  As such 
service connection is again warranted under 38 C.F.R. 
§ 3.317.  

Finally, there is competent medical evidence of record 
showing that that veteran is being treated for chronic 
bronchitis of an unknown etiology.  Earlier medical records 
reveal that the diagnosis has been COPD in the past.  However 
the medical evidence is clear that the veteran suffers 
current symptoms of shortness of breath.  He is also 
identified as a lifelong nonsmoker and no etiology has been 
identified as causing his current respiratory disorder.  As 
such, service connection is again warranted.  

As noted above, regulation 38 C.F.R. § 3.317 was amended to 
expand the definition of "qualifying chronic disability" to 
include a "medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms."  It is important to note that the RO has 
previously granted service connection for gastrointestinal 
symptoms of diarrhea, cramping and abnormal stools due to 
undiagnosed illness.  

Based on the veteran's lay competence to report his symptoms 
and the medical evidence of record that he has undiagnosed 
illness characterized by fibromyalgia, joint pain, fatigue, a 
rash of the face and hands, and chronic bronchitis and COPD, 
the evidence supports service connection based on a 
presumption of incurrence during service the Southwest Asia 
theater of operations. 38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2004).  The Board also finds that there is 
no specific medical evidence of record to rebut the 
presumption under the amended 38 C.F.R. § 3.317.

III.  Increased Rating for Chest Wound

The veteran claims entitlement to an increased rating for the 
residuals of a shell fragment wound to the chest wall, Muscle 
Group II, which is currently rated as 20 percent disabling.  
The service medical records reveal a single undated treatment 
record which indicates that he veteran had a "small well 
healed shrapnel wound of right pectoral area."

In May 1971 a VA examination of the veteran was conducted.  
The examining physician noted that the veteran had a small 
scar on the right chest and a small foreign body palpable 
under the skin.  However, no limitation of motion or of 
function was noted.  

Over the intervening years multiple VA examinations of the 
veteran have been conducted including multiple chest x-ray 
examinations.  Generally, these examinations revealed that 
the veteran had a small well healed scar of the right chest 
without any functional impairment.  The chest x-ray 
examinations over the years had differing results.  Some of 
the x-ray examination reports indicated a normal chest 
without any retained metallic fragments while some indicated 
that retained pieces of shrapnel were present.  To resolve 
this discrepancy another VA examination was ordered.

In December 2002 the most recent VA examination of the 
veteran was conducted.  The examining physician reviewed the 
veteran's medical history including the prior VA medical 
evidence.  The veteran reported having a stabbing pain in the 
area of his wound and that when he articulated his right arm 
and shoulder that the muscle would sometime "catch" on the 
retained shrapnel.  Physical examination revealed a small, 
one centimeter, scar at "10:00 o'clock on the right breast 
about 2 inches away from the right nipple."  The scar was 
well healed and non-tender.  There was no apparent damage to 
any bones, tendons, nerves, or muscles in the region of the 
wound.  There was a small palpable foreign body under the 
skin.  Range of motion testing of the right shoulder revealed 
normal internal and external rotation to 90 degrees in each 
case.  However the veteran had active forward flexion to only 
80 degrees out of 180 degrees and active abduction of the 
right shoulder to only 90 degrees out of 180 degrees.  In 
each case the veteran complained of pain when stopping his 
range of motion.  However, on passive range of motion 
manipulation of the right shoulder, the veteran had full 
range of motion in all directions without any complaints of 
pain.  The retained foreign body was felt to briefly 
"catch" on the edge of the pectoral muscle at 90 degrees 
when performing right shoulder abduction.  X-ray examination 
confirmed the presence of 2 small retained metallic foreign 
bodies in the 3 millimeter size range in the veteran right 
chest.  The examining physician's assessment was that the 
residuals of the veteran's shrapnel wound to the right chest 
resulted in only very mild alterations to his activities of 
daily living and occupational tasks.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, and Part 4 (2004). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2004).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2002); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement. 38 C.F.R. § 
4.56(c) (2004). Disability resulting from muscle injuries is 
classified as slight, moderate, moderately severe, and 
severe.  38 C.F.R. § 4.56(d) (2004).

"Slight" muscle disability contemplates a simple wound of 
the muscle without debridement or infection; a service 
department record of a superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability.  
Objectively, there is a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56(d)(1) (emphasis added).

"Moderate" muscle disability contemplates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

"Moderately severe" muscle disability contemplates a 
through and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile thorough one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound; a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements indicate severe impairment of 
function, when compared with the uninjured side.  If present, 
the following are also signs of "severe" muscle disability:


	(a) X-ray evidence of minute, multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.


	(b) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum, or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.


	(c) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.


	(d) Visible or measurable atrophy.


	(e) Adaptive contraction of an opposing group of 
muscles.


	(f) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.


	(g) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56(d)(4).

Amendments to the applicable section of the regulations 
became effective July 3, 1997, and revised the criteria for 
evaluation of muscle injuries as set forth in 38 C.F.R. § 
4.56.  The revised version of section 4.56 provides that (a) 
an open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  The Board notes that 
the revised version of section 4.56 is otherwise basically 
the same as the old version.  More importantly, the revised 
provisions of 38 C.F.R. § 4.56(a) and (b) were formerly 
contained in 38 C.F.R. § 4.72, effective prior to July 3, 
1997.  Regardless of the minimal extent of the changes made 
by the 1997 amendments, the situation is the same as with the 
2002 and 2003 revisions to the criteria governing 
musculoskeletal disability of the spine, i.e., a higher 
rating under the revised criteria could not be made 
effective, as a matter of law, any earlier than July 1996, 
regardless of what the facts show for a period of time prior 
to that date.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The 
veteran's claim for an increased rating has been pending 
since June 1996 and has been remanded as recently as May 
2003.  Because the Board has remanded the claim, any increase 
in the disability which meets the requirements under the 
criteria for evaluating muscle disabilities in effect from 
July 1997 and which has existed continuously up to the 
effective date of that criteria will be considered in the 
readjudication of that claim. Accordingly, for these reasons, 
the Board concludes that remand of this issue is not 
required.  See VAOPGCPREC 03-2000 (Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change).

The service connected residuals of a shell fragment wound to 
the chest wall, Muscle Group II, is currently rated as 20 
percent disabling under diagnostic code 5302.  That rating 
contemplates a moderate injury to muscle group II, the 
extrinsic muscles of the shoulder, which consist of the 
pectoralis major II, the latissimus dorsi and teres major, 
the pectoralis minor and the rhomboid.  The next higher 
rating of 30 percent contemplates a moderately severe injury, 
while a 40 percent rating, the highest rating assignable 
under this diagnostic code, contemplates a severe injury.  
38 C.F.R. Part 4, § 4.73, Diagnostic Code 5302 (2004).  

The preponderance of the evidence is against the veteran's 
claim for an increased rating.  The evidence of record 
reveals that the veteran's residuals of a shrapnel wound to 
the right chest consist of a well healed scar and two small 
retained metallic fragments.  The retention of the fragments 
meets the criteria for a moderate muscle disability.  
38 C.F.R. § 4.56(d)(2).  However, the evidence does not 
reveal that the veteran has any appreciable functional 
impairment resulting from his shrapnel wound and retained 
metallic fragments.  Specifically there is no evidence of any 
loss of muscle substance or adhesion of scars which would 
warrant a rating in excess of 20 percent.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2002), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2004).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2004).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2002).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2004).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2004).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent evaluation for his service-connected 
residuals of a shrapnel wound of the right chest.  The Board 
has considered the veteran's claim for an increased rating 
for his musculoskeletal disability under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2004).  This has been accomplished in the 
present case as the veteran is assigned a 20 percent 
disability rating.  Moreover, although the Board is required 
to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

IV.  Increased Rating for Tinnitus

On VA examination in April 1988, the veteran reported having 
constant bilateral tinnitus.  Service connection for tinnitus 
was granted by rating action dated in June 1988, and a 10 
percent disability evaluation was assigned under the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260, 
effective from January 1987.  In January 2003, the veteran's 
representative filed a claim for an increased rating for the 
service-connected tinnitus asserting that a separate 10 
percent evaluation for each ear should be established.

As noted above, disability ratings are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Schedule), found in 38 C.F.R. Part 4 (2004).  
The Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2004).  In considering the severity of 
a disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

As noted above, the veteran's service-connected tinnitus has 
been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which provides that a maximum 10 percent evaluation is 
warranted for tinnitus.  On a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  If a veteran is at the 
maximum evaluation and no other criteria are applicable, 
there is no case in controversy.  In order for a claim to 
proceed, there must be a benefit.  In this case, the maximum 
rating allowed for tinnitus under the applicable diagnostic 
code is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  
As such, a higher schedular rating cannot be granted.

In a claim for the evaluation of tinnitus, the Board is 
required to discuss the applicability of 38 C.F.R. § 4.25(b) 
(2004).  Wanner v. Principi, 17 Vet. App. 4 (2003).  However, 
the provisions of 38 C.F.R. § 4.25 are inapplicable to the 
facts of this case.  The Schedule explicitly prohibits 
pyramiding of disability evaluations under 38 C.F.R. § 4.14 
(2004).  VA has provided for separate ratings for "like 
organs" when it has intended to, and if separate ratings in 
the case of bilateral tinnitus were warranted, it would have 
been so provided.  See, e.g., 38 C.F.R. § 4.115b, Diagnostic 
Code 7523 (2004) (providing separate ratings for atrophy of 
one testis and both testes), 38 C.F.R. § 4.115b, Diagnostic 
Code 7524 (2004) (providing separate ratings for removal of 
one testis and both), and 38 C.F.R. § 4.116, Diagnostic Code 
7626 (2004) (providing separate ratings for surgery on one 
breast and on both breasts).  

The veteran's representative asserts that he is entitled to a 
separate 10 percent rating for tinnitus for each ear under 
Diagnostic Code 6260.  however, VA considers tinnitus a 
single disability, whether heard in one ear, both ears, or 
somewhere undefined in the head; no matter where the 
condition is manifested, the average impairment on earning 
capacity is the same.  Therefore, a single rating for 
tinnitus is warranted.  While the Schedule provides for 
separate rating for some other ear disabilities (see 
generally 38 C.F.R. § 4.87, Diagnostic Codes 6200-6210 
(2004)), it specifically does not address a "bilateral" 
condition in Diagnostic Code 6260 for tinnitus.  Tinnitus has 
been defined by the United States Court of Appeals for 
Veterans Claims (Court) as a ringing, buzzing noise in the 
ears.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. 
Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated 
Medical Dictionary 1725 (27th ed. 1988)).  Thus, the Board 
finds that either tinnitus is present or it is not, and that 
a single evaluation is appropriate whether it is perceived as 
being bilateral or unilateral.

Moreover, VA General Counsel held that Diagnostic Code 6260, 
as in effect prior to June 10, 1999, and as amended as of 
that date, authorizes a single 10 percent disability rating 
for tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or simply in the head.  It was further 
held that separate ratings for tinnitus identified as being 
in both ears may not be assigned under either version of 
Diagnostic Code 6260, or any other diagnostic code.  
VAOPGCPREC 2-03; 69 Fed. Reg. 25178 (2004).  

Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2004).  Furthermore, 
effective June 13, 2003, Diagnostic Code 6260 was amended to 
state more explicitly that only a single 10 percent 
evaluation will be assigned for tinnitus, whether it is 
perceived in one ear, both ears, or somewhere else in the 
head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) 
(2004); 68 Fed. Reg. 25,822-23 (2003).

The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2004); Cromley v. 
Brown, 7 Vet. App. 376, 378 (1995) (10 percent is the highest 
level possible under the regulations for tinnitus); see also 
Smith v. Brown, 7 Vet. App. 255, 259 (1994) (there is no 
statutory, regulatory, or case authority which requires the 
Board to make a determination of 10 percent for tinnitus for 
each ear).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the claim for a 
rating in excess of 10 percent, to include separate 
evaluations for each ear, must be denied as a matter of law.  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Because the claim 
is being denied as a matter of law, no further development 
under the VCAA or previously existing law is warranted.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004). 




ORDER

Service connection for undiagnosed illness characterized by 
fibromyalgia to include fatigue and joint pain; a rash of the 
face and hands; and chronic bronchitis and COPD, of unknown 
origin, is granted.  

An increased rating for the residuals of a shell fragment 
wound to the chest wall, Muscle Group II, is denied.

An increased rating, in excess of 10 percent, for service-
connected bilateral tinnitus, to include entitlement to 
separate evaluations for each ear, is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



